Exhibit 10.2




TERMS OF THE AMENDED AND RESTATED EQUITY GRANT PROGRAM FOR NONEMPLOYEE DIRECTORS
UNDER THE

INFOSPACE, INC. RESTATED 1996 FLEXIBLE STOCK INCENTIVE PLAN



Amended and Restated as of March 2, 2011




     The following provisions set forth the terms of the equity grant program
(the “Program”) for nonemployee directors of InfoSpace, Inc. (the “Company”)
under the InfoSpace, Inc. Restated 1996 Flexible Stock Incentive Plan (the
“Plan”). The following terms are intended to supplement, not alter or change,
the provisions of the Plan, and in the event of any inconsistency between the
terms contained herein and in the Plan, the Plan shall govern. All capitalized
terms that are not defined herein shall be as defined in the Plan.



  1. Eligibility




     Each elected or appointed director of the Company who is not otherwise an
employee of the Company or an Affiliate (an “Eligible Director” or “Eligible
Directors”) shall be eligible to receive Initial Grants and Annual Grants under
the Plan, as described below. In addition, any Eligible Director who is also
elected or appointed Chairperson of the Board (an “Eligible Chairperson”) shall
be eligible to receive additional Initial Chairperson Grants and additional
Annual Chairperson Grants under the Plan, as described below.



  2. Initial Grants




     (a) Each Eligible Director elected to the Board on or after May 11, 2010,
shall automatically receive on the date of such Eligible Director’s initial
election to the Board (i) a nonqualified stock option to purchase 27,000 shares
of the Company’s Stock and (ii) restricted stock units for 11,250 shares of the
Company’s Stock.

     (b) Each Eligible Chairperson elected as Chairperson of the Board on or
after January 1, 2011, shall also automatically receive on the date of such
Eligible Chairperson’s initial election as Chairperson of the Board (i) a
nonqualified stock option to purchase 9,000 shares of the Company’s Stock and
(ii) restricted stock units for 3,750 shares of the Company’s Stock; provided,
however, that in connection with the initial election of John Cunningham as
Chairperson of the Board effective as of January 1, 2011, Mr. Cunningham shall
automatically receive such nonqualified stock option and restricted stock units
on the date the Board amends the Program to provide for the inclusion of this
Section 2(b).

     (c) Initial grants to Eligible Directors (“Initial Grants”) shall vest
annually over three years on the anniversary of the date of each Eligible
Director’s initial election to the Board, provided that each such Eligible
Director is a member of the Board on such dates. Initial grants to an Eligible
Chairperson (“Initial Chairperson Grants”) shall vest in full on the one-year
anniversary of such Eligible Chairperson’s initial election as Chairperson of
the Board, provided that such Eligible Chairperson is Chairperson of the Board
on such date.



  3. Annual Grants




     (a) Commencing with the 2010 Annual Stockholders’ Meeting, each Eligible
Director shall automatically receive on the date of and immediately following
each year’s Annual Stockholders’ Meeting (i) a nonqualified stock option to
purchase 11,100 shares of Stock and (ii) restricted stock units for 4,500 shares
of Stock (“Annual Grants”); provided, however, that

--------------------------------------------------------------------------------

any Eligible Directors who received Initial Grants within three months prior to
an Annual Meeting shall not receive Annual Grants until immediately following
the second Annual Meeting after the date of such Initial Grants. Annual Grants
shall vest in full on the one-year anniversary of the date of grant, provided
that the respective Eligible Directors are members of the Board on such date.

     (b) Commencing with the 2011 Annual Stockholders’ Meeting, any Eligible
Chairperson shall also automatically receive on the date of and immediately
following each year’s Annual Stockholder Meeting (i) an additional nonqualified
stock option to purchase 3,900 shares of Stock and (ii) additional restricted
stock units for 1,500 shares of Stock (“Annual Chairperson Grants”); provided,
however, that any Eligible Chairperson who received, or is eligible to receive,
Initial Chairperson Grants within three months prior to an Annual Meeting shall
not receive Annual Chairperson Grants until immediately following the second
Annual Meeting after the date of such Initial Chairperson Grants. Annual
Chairperson Grants shall vest in full on the one-year anniversary of the date of
grant, provided that such Eligible Chairperson is Chairperson of the Board on
such date.



  4. Option Exercise Price




     The exercise price of an option shall be the “fair market value” of the
Stock on the date of grant, as that term is defined in the Plan.



  5. Manner of Option Exercise




     An option shall be exercised by giving the required notice to the Company,
stating the number of shares of Stock with respect to which the option is being
exercised, accompanied by payment in full for such Stock, which payment may be
in whole or in part (a) in cash or check, (b) in shares of Stock owned by the
Eligible Director for at least six months (or such shorter period necessary to
avoid a charge to the Company’s earnings for financial reporting purposes)
having a fair market value on the day prior to the exercise date equal to the
aggregate option exercise price, or (c) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker, to promptly
deliver to the Company the amount of sale or loan proceeds to pay the exercise
price, all in accordance with the regulations of the Federal Reserve Board.



  6. Term of Options




Each option shall expire seven years from the date of grant thereof.



  7. Amendment




     The Board may amend the provisions contained herein in such respects as it
deems advisable. Any such amendment shall not, without the consent of the
Eligible Director, impair or diminish any rights of an Eligible Director or any
rights of the Company under an option or restricted stock units.

     Provisions of the Plan (including any amendments) that were not discussed
above, to the extent applicable to Eligible Directors, shall continue to govern
the terms and conditions of options and restricted stock units granted to
Eligible Directors.

Page 2

--------------------------------------------------------------------------------